UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4535



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LUTHER VEREEN, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (CR-03-271)


Submitted:   October 20, 2005             Decided:   October 26, 2005


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James P. Rogers, Columbia, South Carolina, for Appellant. Jonathan
S. Gasser, Acting United States Attorney, Columbia, South Carolina;
A. Bradley Parham, Assistant United States Attorney, Florence,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Luther Vereen, Jr., appeals from his 262-month sentence

entered following his guilty plea to conspiracy to distribute fifty

grams   or   more   of   crack   cocaine.   Vereen   contends   that   the

sentencing enhancement he received for being a career offender is

precluded by the Supreme Court’s decision in United States v.

Booker, 125 S. Ct. 738 (2005).

             Applying Booker, we find no sentencing error.        To the

extent that Vereen argues that his sentence was unreasonable, the

Guidelines were correctly calculated, and Vereen was sentenced at

the lowest end of the Guideline range.       Therefore, we do not find

his sentence to be unreasonable.       See United States v. Hughes, 401

F.3d 540, 546-47 (4th Cir. 2005) (holding that sentences post-

Booker would be reviewed for reasonableness).

             Accordingly, we affirm Vereen’s sentence.      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                    - 2 -